Exhibit 10.4

 

AGREEMENT OF SALE AND PURCHASE

 

THE SELLERS SET FORTH ON EXHIBIT “A”

 

(SELLER)

 

&

 

PHYSICIANS REALTY L.P.

 

(BUYER)

 

PROPERTIES:

3663 BEE RIDGE ROAD, SARASOTA, FL

 

901 SOUTH TAMIAMI TRAIL, VENICE, FL

 

720 DOCTORS DRIVE, ENGLEWOOD, FL

 

3080 HARBOR BOULEVARD, PORT CHARLOTTE, FL

 

 

EFFECTIVE DATE:                          FEBRUARY 10, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

2

3.

Closing

 

3

4.

Condition of Title

 

3

5.

Representations and Warranties

 

4

6.

Conditions of Buyer’s Obligations

 

8

7.

Possession

 

13

8.

Prorations

 

14

9.

Condemnation

 

16

10.

Default by Buyer

 

16

11.

Default by Seller

 

16

12.

Risk of Loss

 

16

13.

Brokerage

 

17

14.

Operation of the Property Prior to Closing

 

17

15.

Notice

 

18

16.

Indemnity by Seller

 

21

17.

Further Assurances

 

20

18.

Right of First Refusal

 

20

19.

Miscellaneous

 

21

20.

Non-Disclosure

 

22

 

EXHIBIT “A”

-

SELLERS AND LEGAL DESCRIPTIONS

EXHIBIT “B”

-

ESCROW AGREEMENT

EXHIBIT “C”

-

LIST OF LEASES, RENTS AND SECURITY DEPOSITS

EXHIBIT “D”

-

INCOME AND EXPENSE STATEMENT

EXHIBIT “E”

-

TENANT ESTOPPEL CERTIFICATE

EXHIBIT “F”

-

NON-FOREIGN PERSON CERTIFICATION

Schedule 1(c)

 

List of Contract Rights

Schedule 1(d)

 

List of Records and Plans

Schedule 1(e)

 

List of Warranties

Schedule 1(f)

 

List of Licenses and Permits

Schedule 1(g)

 

Permitted Exceptions

Schedule 6(g)

 

Disclosure Materials

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
those Sellers set forth in Exhibit “A” attached hereto (collectively, “Seller”),
and PHYSICIANS REALTY L.P., a Delaware limited partnership or its assignee(s) or
nominee(s) (“Buyer”).  This Agreement is to be effective as of the date on which
Buyer and Seller execute this Agreement and the Escrow Agreement (as defined
below) (the “Effective Date”).  Buyer shall provide Seller with written notice
of the Effective Date of this Agreement.

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.  Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller the Property,
subject to the terms and conditions of this Agreement.  For the purposes of this
Agreement, the term “Property” shall mean and include the following:

 

(a)                   All of that certain real property legally described in the
attached Exhibit “A”, including, without limitation, the land, buildings,
improvements, fixtures (including, without limitation, the sprinkling, plumbing,
heating, cooling, ventilating, air conditioning, electrical, lighting and other
systems), easements and all other right, title and interest appurtenant and
otherwise relating thereto (collectively, the “Real Property”).

 

(b)                   [Intentionally Deleted].

 

(c)                    All of Seller’s right, title and interest in and to all
leases, contracts and other agreements incident to the operation of the business
conducted on the Real Property, including, without limitation, management
contracts, on-site maintenance contracts, janitorial contracts, and leasing
commission agreements, if any; all of which are listed on attached Schedule 1(c)
(collectively, the “Contract Rights”), except to the extent Buyer elects to
exclude any such item, pursuant to Section 6(c) of this Agreement.

 

(d)                   All of Seller’s right, title and interest in and to all
financial and other books and records maintained in connection with the
operation of the Real Property; all preliminary, final and proposed building
plans and specifications relating to the Real Property; and all surveys,
structural reviews, grading plans, topographical maps, architectural drawings
and engineering, soils, seismic, geologic, environmental, and architectural
reports, studies, certificates, and similar documents relating to the Real
Property, if any; all of which are listed on the attached Schedule
1(d) (collectively, the “Records and Plans”).  Without limiting the foregoing,
Buyer acknowledges and agrees that none of the Records and Plans shall include
any “patient data” protected by HIPPA or similar privacy laws, regulations and
rules.

 

1

--------------------------------------------------------------------------------


 

(e)                    All of Seller’s right, title and interest in and to all
guarantees and warranties relating to the Property and the fixtures and
equipment located therein, if any; all of which are listed on the attached
Schedule 1(e) (collectively, the “Warranties”).

 

(f)                     All of Seller’s right, title and interest in and to all
trade names, licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps, and entitlements issued, approved or granted by
governmental or quasi-governmental entities or otherwise relating to the
Property; and any and all development rights and other intangible rights,
titles, interests, privileges, and appurtenances owned by Seller and in any way
relating to or used in connection with the Property and/or the operation of the
business conducted on the Real Property, if any; all of which are listed on the
attached Schedule 1(f) (collectively, the “Licenses and Permits”).

 

The Property shall expressly exclude all personal property attached to or
located on or used in connection with the operation of the Real Property,
including, without limitation, furniture, furnishings, fittings, removable
fixtures, appliances, medical equipment, machinery and equipment, building
materials, operating inventories, supplies, safes, alligators, art work,
pictures, photographs, awards, textbooks and medical journals, all of which are
owned by the tenant or the physicians practicing at the Property’s premises, as
the case may be.

 

2.                                      Purchase Price.  The purchase price for
the Property is Seventeen Million Four Hundred Eighty-Six Thousand and 00/100
Dollars ($17,486,000.00) (the “Purchase Price”), payable by Buyer as follows:

 

(a)                   One Hundred Thousand and 00/100 Dollars ($100,000.00) (the
“Deposit”) by wire transfer payable to First American Title Insurance Company
(“Escrow Agent”), which sum shall be delivered to Escrow Agent within three
(3) business days following the Effective Date.  The Deposit shall be held in an
interest bearing, federally insured account, by Escrow Agent in accordance with
the Escrow Agreement attached hereto as Exhibit “B” (the “Escrow Agreement”) and
this Agreement pending consummation of this transaction. Any interest earned on
the Deposit shall be paid to Buyer unless Seller shall be entitled to the
Deposit by reason of a default by Buyer, in which case such interest shall be
paid to Seller.  Upon expiration of the Due Diligence Period, if Buyer has not
terminated this Agreement as provided herein, the Deposit shall become
nonrefundable except in the event of a Seller default.  Buyer’s Federal Tax I.D.
Number is 80-0941870; Sellers’ Federal Tax I.D. Number are 65-0291512 and
65-0128725.

 

(b)                           At Closing, an amount equal to one hundred
twenty-five percent (125%) of the estimated costs to complete the maintenance,
repair and replacement items for the Property identified by Buyer during the Due
Diligence Period (the “Work Deposit”) shall be deposited in a separate,
federally insured account, by Escrow Agent in accordance with the terms and
conditions of a work, access and escrow agreement (the “Work Escrow Agreement”)
to be mutually agreed upon by Buyer and Seller during the Due Diligence Period,
to ensure and pay for the completion of such maintenance, repair and replacement
items.

 

(c)                            The balance of the Purchase Price (the Purchase
Price minus the Deposit and the Work Deposit), subject to adjustments pursuant
to this Agreement, including, but not

 

2

--------------------------------------------------------------------------------


 

limited to, those adjustments set forth in Section 8 of this Agreement, shall be
paid to Seller at Closing (as defined below) in cash by wire transfer of
immediately available federal funds.

 

(d)                           The Purchase Price shall be allocated among each
Property as set forth in Schedule 2(d) on or before the expiration of the Due
Diligence Period and as mutually agreed by Buyer and Seller in their reasonable
discretion.

 

3.                                      Closing.  Closing shall be held on the
date that is ten (10) days after the later of:  (i) expiration date of the Due
Diligence Period (as defined below) or (ii) the date upon which title to the
Property is acceptable or deemed acceptable to Buyer pursuant to Section 4 below
(or on the next business day thereafter if such date is not a business day) (the
“Closing Date”), or on such earlier date as Buyer shall designate by at least
five (5) days advance written notice to Seller; provided, however, in no event
shall the Closing Date be later than February 28, 2014.  The Closing shall be a
closing with the Title Company (as defined below) acting as the closing agent
(“Closing”).  It is agreed that the time of Closing and the obligation of Seller
to deliver the Deed (as defined in Section 6(h) below) to Buyer at Closing are
of the essence of this Agreement.    In the event that Buyer has not terminated
this Agreement at the expiration of the Due Diligence Period and proceeds to
Closing, prior to the Closing Date Buyer and Seller will amend and restate this
Agreement so that there are four (4) separate purchase and sale agreements with
respect to each Property on the same terms and conditions as this Agreement;
provided the closing of the transactions contemplated by each such purchase and
sale agreement shall be cross-conditioned.  The Purchase Price for each separate
purchase and sale agreement will be based on the allocation referenced in
Section 2(d).

 

4.                                      Title.  From and after the Effective
Date, Buyer shall have the right to order a title insurance commitment prepared
in accordance with all of the terms and conditions of this Agreement (the “Title
Commitment”).

 

(a)                   The Title Commitment shall be prepared in accordance with
the current ALTA Form, issued by First American Title Insurance Company
acceptable to Buyer (the “Title Company”), agreeing to issue, upon recording of
the special warranty deed described in this Agreement, an ALTA owner’s title
insurance policy to Buyer and an ALTA Lender’s title insurance policy issued to
Buyer’s lender(s), if applicable, in the amount of the Purchase Price insuring
title to the Real Property to be in the condition called for by this Agreement
and containing a “fifty-year chain-of-title search,” , a survey endorsement
insuring that the survey accurately depicts the Real Property (including
boundaries, improvements, easements and encroachments), a contiguity
endorsement,  and an owner’s Form 9 endorsement.  Seller shall cause the Title
Company at or prior to Closing to down date the Title Commitment to the date and
time of the recording of the Deed and provide a “title mark-up” showing the
final form of the title insurance policy (including the above referenced
endorsements) to be issued, which mark-up shall obligate the Title Company to
issue the final title insurance policy in such form.  The title mark-up and
final title insurance policy shall be free from the standard requirements and
exceptions and shall be subject only to liens, encumbrances or exceptions
specifically approved by Buyer during the Due Diligence Period or any item not
considered a Title Objection and

 

3

--------------------------------------------------------------------------------


 

objected to by Buyer (the “Permitted Exceptions”).  A written statement of the
obligee of the amount of any lien or encumbrance to be discharged by Seller
shall be provided by Seller within ten (10) days after the title evidence is
furnished to Buyer. The premium for the owner’s title policy or other services
provided by the Title Company shall be paid by Seller on or before Closing,
except that the Buyer shall be responsible for the cost of any endorsements to
the owner’s title policy, the premium for the lender’s title policy and the cost
of any endorsements required by Buyer’s lender.

 

(b)                   Title Defects. Within ten (10) days of Buyer’s receipt of
the latter of the Title Commitment or the Survey (as defined in Section 6
(g) below), Buyer shall object in writing to any condition of title not
satisfactory to Buyer, in Buyer’s sole discretion (hereinafter referred to as a
“Title Defect”). If any objection is made, Seller shall have until prior to
Closing in which to attempt to correct such Title Defect, but Seller shall not
be obligated to correct Title Defects.  Notwithstanding the foregoing, Seller
agrees to cure any and all Title Defects of an ascertainable monetary value not
in excess of $25,000.00 per Property or $100,000.00 in the aggregate.  If the
Title Defect cannot be corrected, or Seller elects not to cure such Title
Defect, prior to Closing, or as otherwise extended by agreement of Buyer and
Seller, Buyer may, at its option, (a) declare this Agreement null and void and
as a result Seller shall return the Deposit together with all accrued interest
forthwith to Buyer or (b) elect to accept such title as Seller is able to convey
and proceed to Closing, without any deduction in the Purchase Price for the
Property. If Buyer fails to notify Seller that Buyer is terminating this
Agreement pursuant to this Section within three (3) business days of the
expiration of the 10-day period, Buyer shall be deemed to have selected option
(b) in the previous sentence.

 

5.                                      Representations and Warranties.  Each
Seller represents and warrants that all of such Seller’s representations and
warranties relating to this Agreement are true, correct and complete as of the
Effective Date of this Agreement and shall be deemed reaffirmed as true, correct
and complete as of Closing. Each Seller acknowledges that the representations
and warranties made in this Agreement by such Seller are a material inducement
to Buyer’s entering into this Agreement and purchasing the Property and that
Buyer is entitled to rely upon these representations and warranties despite any
and all investigation undertaken by Buyer. All of Seller’s representations and
warranties relating to this Agreement shall survive the Closing of the
transactions contemplated herein for a period of one (1) year.  In addition to
any other representations and warranties set forth in this Agreement, each
Seller, solely with respect to the parcel of the Real Property owned by such
Seller, hereby further represents, warrants and covenants to Buyer as follows:

 

(a)                   Each Seller holds fee simple title to the Real Property. 
Each Seller other than Alan H. Porter is a validly organized and duly existing
general partnership organized under the laws of the State of Florida and has the
power and authority to enter into this Agreement and to consummate the
transactions herein contemplated. Alan H. Porter has the power and authority to
enter into this Agreement and to consummate the transactions herein
contemplated.

 

4

--------------------------------------------------------------------------------


 

(b)               Neither the execution and delivery of this Agreement, nor
compliance with the terms and conditions of this Agreement by Seller, nor the
consummation of the sale and conveyance of the Property to Buyer, constitutes or
will constitute a violation or breach of the partnership agreement of any Seller
(excluding Alan H. Porter), as the same may have been amended from time to time,
or of any agreement or other instrument to which any Seller is a party, to which
it is subject or by which it is bound.

 

(c)                    On or before the Closing, the execution and delivery of
this Agreement will have been approved by the general partners or managing
partner of each Seller (other than Alan H. Porter) and no further action is
required on the part of any Seller to consummate the transaction contemplated
hereby. The person executing this Agreement on behalf of each Seller shall have
all requisite authority to execute this Agreement, and this Agreement, as
executed, is valid, legal and binding upon Seller. There are no proceedings
pending or threatened by or against any Seller in bankruptcy, insolvency or
reorganization in any state or federal court.

 

(d)                   Seller has no actual knowledge of, and has received no
notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the actual knowledge of Seller,
threatened against or affecting Seller or the Property or any portion thereof or
relating to or arising out of the ownership of the Property, in any court or
before or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality.

 

(e)                    To Seller’s actual knowledge, no assessments or charges
of any kind or nature (deferred or otherwise) for any public improvements have
been made against the Property which remain unpaid, no improvements to the
Property or any roads or facilities abutting the Property have been made or
ordered for which a lien, assessment or charge can be filed or made, and Seller
has no actual knowledge of any plans for improvements by any governmental or
quasi-governmental authority which might result in a special assessment against
the Property.  Seller has incurred no obligations relating to the installation
of or connection to any sanitary sewers or storm sewers which shall be
enforceable against the Property; and all public improvements ordered,
advertised, commenced or completed prior to the date of this Agreement shall be
paid for in full by Seller prior to Closing, unless such improvements are to be
paid by a special assessment assessed against the Property, which assessment is
to be paid in installments. In such case, Seller shall only be responsible for
the assessments due prior to Closing and the Buyer shall pay all assessments due
after Closing.

 

(f)                     To Seller’s actual knowledge, all certificates of
occupancy and licenses necessary for operation of the Property, as presently
conducted, have been issued by all authorities having jurisdiction thereof; and
all such certificates of occupancy and licenses are in

 

5

--------------------------------------------------------------------------------


 

full force and effect. Seller has not received any written notice of suspension
or cancellation of any certificates of occupancy or licenses.

 

(g)                    Seller warrants, represents and covenants that, to
Seller’s actual knowledge:  (i) there has been no disposal, burial or placement
of Hazardous Substances (as defined below) on or about the Property; (ii) the
Property and Seller are not in violation of any Environmental Laws (as defined
below); and no other person or entity has used all or part of the Property or
any lands contiguous to the Property in violation of any Environmental Laws;
(iii) there is no contamination, pollution or danger of pollution resulting from
a condition on or under the Property, or on or under any lands in the vicinity
of the Property; (iv) there are no storage tanks on or under the Property;
(v) environmental conditions associated with the Property are in compliance with
all Environmental Laws; and (vi) Seller has disclosed to Buyer all information
in Seller’s possession relating to the environmental condition of the Property. 
Seller has not received any information from neighboring property owners
indicating they have any concerns about existing environmental conditions which
could affect the Property or suggesting they might look to Seller for
contribution to clean up such condition.  Notwithstanding the foregoing, Buyer
has performed a Phase I Enviromental Study on the Property as well as a Phase II
Environmental Study on the Property located at 901 South Tamiami Trail, Venice,
Florida (collectively, the “Environmental Reports”).  Seller shall have no
liability to Buyer for any condition disclosed in the Environmental Reports.

 

In the event Buyer shall discover such Hazardous Substances and/or violations of
Environmental Laws, tanks or other “recognized environmental condition” (as that
phrase is defined by the most recent American Society for Testing and Materials
practice standards) on the Property at any time prior to Closing, Buyer shall
have the right to terminate this Agreement upon written notice thereof to
Seller, whereupon Escrow Agent shall return the Deposit to Buyer together with
all interest thereon; and thereafter this Agreement shall be deemed void and
neither party shall have any further rights or obligations hereunder; provided,
however, that, if Seller had actual knowledge of such environmental condition
and failed to disclose the same to Buyer in breach of this Agreement, Seller
shall immediately reimburse Buyer for Buyer’s Reasonable Costs (not to exceed
$25,000).  The foregoing reimbursement obligation of Seller shall survive on
termination of this Agreement by Buyer or Seller.  Notwithstanding anything to
the contrary herein, the effect of the representations and warranties made in
this Subparagraph shall not be diminished or deemed to be waived by any
inspections, tests or investigations made by Buyer or its agents.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the future or past relating to the
use, storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or

 

6

--------------------------------------------------------------------------------


 

employee health and safety, including, but not limited to, the Federal Solid
Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water Act, the
Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Federal Hazardous Materials Transportation Act, the Toxic Substance Control
Act, the Occupational Safety and Health Act of 1970 (all as the same may have
been amended), regulations of the Environmental Protection Agency, regulations
of the Nuclear Regulatory Agency, and regulations of any state department of
natural resources or state environmental protection agency.

 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws

 

(h)                   Seller has not entered into, nor has Seller permitted any
other party (including any tenant of the Property) to enter into, any
management, employment, service, equipment, supply, maintenance, water, sewer or
other utility or concession agreements or agreements with municipalities
(including improvement or development escrows or bonds) with respect to or
affecting the Property which will burden the Property or Buyer after Closing in
any manner whatsoever, except for instruments of record.

 

(i)                       There are no existing leases, whether oral or written,
agreements of sale, options, rights of first refusal, rights of first offer,
tenancies, licenses or any other claims to possession or use affecting the
Property except as listed in Exhibit “C” attached hereto.  Exhibit “C” lists
all:  (i) leases and subleases for any portion of the Property and all
assignments, amendments and any other writings related thereto in effect on the
Effective Date (the “Leases”); and (ii) guarantees with respect to the Leases in
effect on the Effective Date (the “Guarantees”).  Each of the Leases and
Guarantees is valid and subsisting and in full force and effect and has not been
further amended, modified or supplemented; and the tenant thereunder is in
actual possession in the normal course and the tenant is not in default
thereunder.  No tenant has asserted any claim of which Seller has notice which
would in any way affect the collection of rent from such tenant, and no written
notice of default or breach on the part of the landlord under any of the Leases
has been received by Seller or its agents from the tenant thereunder.  All
painting, repairs, alterations and other work required to be performed by Seller
under the Leases, have been or will, prior to Closing, be fully performed and
paid for in full by Seller.

 

(j)                      The rents set forth in Exhibit “C” are the actual
rents, income and charges presently being collected by Seller.  No tenant under
any of the Leases is entitled to any concessions, allowances, rebates or refunds
or has prepaid any rents or other charges for more than the current month.  None
of the Leases and none of the rents or other amounts payable thereunder have
been assigned, pledged or encumbered by Seller, except to the extent, if any,
that Seller has made collateral assignments of rents and leases to the holder of
a mortgage on the

 

7

--------------------------------------------------------------------------------


 

Property.  No security deposits have been paid by any tenants which have not
heretofore been returned, except as set forth in Exhibit “C” hereto, if any.

 

(k)                   From 2007 to 2013, Seller engaged a third party
administrator to handle payment of certain expenses associated with the
Property.  To Seller’s actual knowledge, the statements of income and expenses
attached hereto as Exhibit “D” accurately reflect the income and expenses for
operating the Property for the year-to-date and the three (3) calendar years
preceding the Effective Date, in all material respects.

 

(l)                       For the purposes of this Section 5, the phrase “to the
actual knowledge of Seller” shall mean the actual knowledge of Alan Porter, in
his individually capacity or on behalf of a selling entity without any duty to
independently investigate or inquire.  Seller represents and warrants that Alan
Porter is the most knowledgeable person with respect to Seller and the Property.

 

6.                                      Conditions of Buyer’s Obligations.  For
the purposes of this Agreement “Due Diligence Period” shall mean the thirty (30)
day period from and after the Effective Date.  The obligation of Buyer under
this Agreement to purchase the Property from Seller is contingent on the
satisfaction of the following conditions within each condition’s respective
time-period (any one of which may be waived in whole or in part by Buyer within
each condition’s time period):

 

(a)                   At Closing, all of the representations and warranties by
Seller set forth in this Agreement shall be true and correct in all material
respects as though such representations and warranties were made at and as of
Closing, and Seller shall have substantially performed, observed and complied
with all covenants, agreements and conditions required by this Agreement.

 

(b)                   Within the Due Diligence Period, Buyer reviewing and
verifying that the Leases and the Guarantees are in every respect acceptable to
Buyer, including, without limitation, that the Leases are triple net leases with
terms through 2026 and that the net rental income from the Property is at least
One Million Three Hundred Ninety-Eight Thousand Eight Hundred Eighty and 00/100
Dollars ($1,398,880.00) per year.

 

(i)                                     Seller shall deliver to Buyer, within
ten (10) business days after expiration of the Due Diligence Period, duly
executed originals of (i) a Subordination Non-Disturbance and Attornment
Agreement (“SNDA”) in the form required by Buyer’s lender, if any, and (ii) a
certificate from each tenant under the Leases and each Guarantor under the
Guarantees, in the form attached hereto as Exhibit “E” (“Estoppel
Certificate”).  If the Leases and Guarantees are not acceptable to Buyer, or if
all of the Estoppel Certificates and SNDAs have not been delivered to Buyer
substantially in the required form or in a form otherwise reasonably acceptable
to Buyer within the aforesaid time period, then Buyer, at its option, may
terminate this Agreement by delivering notice of such termination to Seller; and
in such event the Deposit and all accrued interest shall be returned to Buyer
and this Agreement thereupon

 

8

--------------------------------------------------------------------------------


 

shall become void and there shall be no further obligations or liability on any
of the parties hereto.

 

(ii)                                  Within the Due Diligence Period, Buyer and
Seller mutually agreeing upon the terms and conditions of a property management
agreement for the Property (the “Management Agreement”).

 

(iii)                               Within the Due Diligence Period, Buyer and
Seller mutually agreeing upon the terms and conditions of a triple net lease for
all of rentable space on the second floor of the building located at 3663 Bee
Ridge Road in Sarasota, Florida (the “Sarasota Lease”); provided, however, the
Sarasota Lease shall contain the following minimum terms:  (1) A triple net base
rental rate of Seven and 00/100 ($7.00) per rentable square foot of space, with
annual base rent increases of three percent (3%), (2) a five (5) year term,
(3) one (1) five (5) year option to extend the term of the lease, and
(4) Buyer’s right to terminate the lease only to the rooms designated on second
floor blue print as rooms 212, 213, and 215 (approximately 1550 square feet) and
Buyer cannot terminate the lease designated as rooms 214, 219, 217 and 216
(approximately 1100 square feet) at any time upon without the expressed written
consent of Alan H. Porter.

 

(iv)                              Within the Due Diligence Period, Buyer and
Seller mutually agreeing upon the terms and conditions of the Work Escrow
Agreement, including the amount to be escrowed at Closing.

 

(c)                    Within the Due Diligence Period, Buyer verifying that the
Property (including the Contract Rights, Records and Plans, Warranties, and
Licenses and Permits) is in every respect acceptable to Buyer based on an
investigation and review by Buyer, its agents and contractors of the Property,
all information that is required to be provided to Buyer by Seller pursuant to
this Agreement and all information that is available to Buyer relating to the
Property and the transactions contemplated herein, including, but not limited
to, the Disclosure Materials (as defined below).  If any Contract Rights are
unacceptable to Buyer, Buyer may elect to exclude any such items from the
Property to be transferred hereunder by delivering written notice thereof to
Seller no later than the five (5) business days after the expiration of the Due
Diligence Period, and Seller shall terminate any such items, as applicable, with
respect to the Property as of the Closing.  This contingency shall also include,
without limitation, Buyer obtaining, at Buyer’s expense, a physical inspection
of the Property, which discloses no “Defects,” as that term is defined herein.
For purposes of this Agreement, a “Defect” is defined as a condition or
conditions, or evidence of a condition or conditions, that has the potential to:
(i) impair the health or safety of occupants of the Property; (ii) result in the
violation of any applicable public or private law, standard or covenant; or
(iii) cost, in the aggregate, an amount in excess of $5,000 to repair, correct,
or remediate.

 

(d)                   Within the Due Diligence Period, Buyer obtained, at
Buyer’s expense,  written environmental assessments and/or evaluations of the
Property (including “Phase I” assessments and a “Phase II” assessment for the
Real Property located at 901 South Tamiami

 

9

--------------------------------------------------------------------------------


 

Trail, Venice, Florida) from qualified environmental consultants of Buyer’s
choice, confirming that: (i) the Property complies with all Environmental Laws;
(ii) there are no liabilities (potential, contingent or otherwise) affecting the
Property arising under any Environmental Laws; (iii) there are no underground or
aboveground storage tanks, associated pipes or equipment located on or at the
Real Property; (iv) there are no Hazardous Substances on, under, at, in or
migrating to or from the Real Property; (v) no portion of the Real Property has
been designated as wetland, shoreland, floodplain or conservancy land; (vi) no
portion of the Real Property has been filled; and (viii) the Property is not
affected in any manner or degree by a “recognized environmental condition” (as
that phrase is defined by the most recent American Society for Testing and
Materials practice standards).

 

(e)                    Within the Due Diligence Period, Buyer verifying to
Buyer’s satisfaction that all applicable public and private laws, rules,
standards, covenants and requirements, including, without limitation, all
zoning, subdivision, building and use restrictions and all easements and matters
of record, allow the conveyance of the Property from Seller to Buyer, and are
consistent with Buyer’s Intended Use; Buyer obtaining, or Buyer verifying to
Buyer’s satisfaction that Buyer will be able to obtain, all public and private
permits, certificates and other approvals, consents and all variances,
exemptions, waivers, zoning changes and land divisions required for the
conveyance of the Property from Seller to Buyer, and Buyer’s Intended Use. The
term “Buyer’s Intended Use” shall mean and include, without limitation, medical
and other healthcare related uses.

 

(f)                     Within the Due Diligence Period, Buyer obtaining a
current  ALTA survey of the Property (the “Survey”) at Buyer’s expense, that:
(aa) is satisfactory to Buyer in all respects (in Buyer’s sole discretion); (bb)
is prepared by a licensed, insured and qualified surveyor selected by Buyer;
(cc) is certified to Buyer, Buyer’s lender(s) (if any) and the Title Company;
(dd) includes all Table A requirements, except Item 5 of Table A; (ee) shows and
discloses no encroachments onto the Property or over the boundaries of the
Property, and no easements or other matters that would affect Buyer’s Intended
Use of the Property; and (ff) is sufficient to remove the standard title
exceptions relating to surveys without adding any new exceptions.  In addition,
the Survey shall locate all public utilities, water courses, drains, sewers and
roads (including vacated streets and alleys) crossing or adjacent to the
Property, and contain a acceptable certification by the surveyor.

 

(g)                    Within five (5) business days of the Effective Date, at
no cost to Seller (other than postage and copying costs which shall be Seller’s
responsibility), Seller shall deliver to Buyer the items listed on Schedule
6(g) attached hereto and incorporated by reference herein that are in Seller’s
possession or control, if any (the “Disclosure Materials”).

 

(h)                   At Closing, Seller shall deliver to Buyer duly executed
originals of the following:

 

10

--------------------------------------------------------------------------------


 

(i)                                     A customary special warranty deed to the
Real Property, subject only to the Permitted Exceptions, duly executed and
acknowledged by Seller and in proper form for recording, (the “Deed”).

 

(ii)                                  A valid assignment of the Leases and the
Guarantees, in form reasonably satisfactory to Buyer’s counsel, duly executed
and acknowledged, assigning to Buyer all of Seller’s right, title and interest
in and to the Leases, the Guarantees and the security deposits held by Seller
pursuant to the Leases, together with an original executed copy of each of the
Leases and Guarantees, and a letter addressed to each tenant and guarantor
informing them of the sale (the “Tenant Notice Letter”).  The Tenant Notice
Letter shall be in form and substance satisfactory to, and approved in writing
by, Buyer.  The foregoing assignment shall include an indemnification from
Seller to Buyer against liability for claims asserted against Buyer under the
Leases and the Guarantees for events occurring prior to Closing, including
without limitation, by reason of any underpayment or overpayment of operating
expenses for the Property prior to Closing as set forth in Section 8 of this
Agreement, and an indemnification from Buyer to Seller against liability for
claims asserted against Seller for events occurring after Closing. This
indemnification shall survive for one (1) year following the Closing Date.

 

(iii)                               A Non-foreign Person Certification in the
form attached hereto as Exhibit “F”, as required under Section 1445 of the
Internal Revenue Code.

 

(iv)                              An assignment in form and substance mutually
satisfactory to Seller and Buyer, duly executed by Seller, assigning to Buyer
all of Seller’s right, title and interest in and to the Contract Rights,
Licenses and Permits, Records and Plans, Warranties and any other permits,
licenses, plans, authorizations and approvals relating to ownership, operation
or occupancy of the Property.

 

(v)                                 A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement, are
true and correct in all respects as of the Closing.

 

(vii)                           Notwithstanding anything to the contrary in this
Agreement, Seller shall provide Buyer original and complete waivers of any and
all existing rights of first refusal, rights of first offer, options to
purchase, or any other similar rights (including, but not limited to, any and
all consents), executed by the necessary parties, so that Seller is able to
freely transfer the Property to Buyer unencumbered by such rights.

 

(viii)                        Originals of the following instruments, documents
and other items (or copies if originals are unavailable), all certified (as
applicable) by Seller as true and complete to the best knowledge of Seller:

 

(A)                               All certificates of occupancy , licenses
issued to Seller, plans, permits, authorizations and approvals required by law
and issued by all governmental authorities having jurisdiction over the
Property, if any;

 

11

--------------------------------------------------------------------------------


 

 

(B)                               the Leases and the Guarantees, including the
Sarasota Lease;

 

(C)                               the Property Management Agreement;

 

(D)                               the Estoppel Certificates and SNDAs;

 

(E)                                the Work Escrow Agreement;

 

(F)                                 all building records in Seller’s possession
or control with respect to the Property;

 

(G)                               each bill of current real estate taxes, sewer
charges and assessments, water charges and other utilities, together with proof
of payment thereof (to the extent same have been paid); and

 

(H)                              the Warranties.

 

(I)                                   All keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems in the possession
of Seller or any property manager(s).

 

(J)                                   An affidavit of title in favor of Buyer
and the Title Company, together with such other affidavits as are reasonably
required by the Title Company, in the forms used by such title insurance
company.

 

(K)                              A owner’s policy of title insurance using the
most current ALTA Policy Form or a binding, unconditioned “mark-up” of the Title
Commitment, each or either showing title to the Property to be in the condition
required by Section 4 hereof.

 

(L)                                A Closing Statement accurately setting forth
the financial terms of this transaction and a summary of the Purchase Price (the
“Closing Statement”).

 

(M)                            Such other documents as may be reasonably
required to consummate this transaction in accordance with this Agreement.

 

Unless all of the foregoing conditions contained in this Section 6 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, either:  (i) extend the date for Closing until such conditions
are satisfied for a period not to exceed ninety (90) days; or (ii) terminate
this Agreement and have the Deposit refunded together with accrued interest
(provided, however, that termination and refund of the Deposit shall be Buyer’s
exclusive

 

12

--------------------------------------------------------------------------------


 

remedy); or (iii) waive in writing the satisfaction of any such condition or
conditions, in which event this Agreement shall be read as if such condition or
conditions no longer existed.

 

Notwithstanding anything to the contrary contained in the is Agreement, Buyer
shall have the right to terminate this Agreement for any reason or no reason
whatsoever, in Buyer’s sole and absolute discretion, upon written notice to
Seller on or before the expiration of the Due Diligence Period, and thereupon
this Agreement shall terminate, the Deposit together with accrued interest shall
be refunded to Buyer and neither party shall have any further rights or
obligations hereunder, except as expressly provided herein.

 

In the event that any of the conditions to Closing set forth in Sections
6(c)-(f) above do not occur on or before expiration of the Due Diligence Period,
then Seller shall not be considered in default of this Agreement.  Additionally,
the failure of any tenant to deliver an Estoppel Certificate and/or SNDA
pursuant to Section 6(b)(i) above shall not be considered a default by Seller
under this Agreement.

 

7.                                      Conditions of Seller’s Obligations.  The
obligation of Seller under this Agreement to sell the Property to Buyer is
contingent on the satisfaction of the following conditions within each
condition’s respective time-period (any one of which may be waived in whole or
in part by Seller within each condition’s time period):

 

(a)                   Within the Due Diligence Period, Buyer and Seller mutually
agreeing upon the terms and conditions of the Management Agreement.

 

(b)                   Within the Due Diligence Period, Buyer and Seller mutually
agreeing upon the terms and conditions of the Sarasota Lease.

 

(c)                    Within the Due Diligence Period, Buyer and Seller
mutually agreeing upon the terms and conditions of the Work Escrow Agreement,
including the amount to be escrowed at Closing.

 

(d)                   Within the Due Diligence Period, Buyer and Seller mutually
agreeing upon the allocation of the Purchase Price among each Property.

 

Unless all of the foregoing conditions contained in this Section 7 are satisfied
and completed within each condition’s applicable time period, or if no time
period is specified, prior to or at Closing, Seller, at its election (in its
sole discretion), may, either:  (i) extend the date for Closing until such
conditions are satisfied for a period not to exceed ninety (90) days; or
(ii) terminate this Agreement and have the Deposit refunded to Buyer together
with accrued interest (provided, however, that termination and refund of the
Deposit shall be Buyer’s exclusive remedy); or (iii) waive in writing the
satisfaction of any such condition or conditions, in which event this Agreement
shall be read as if such condition or conditions no longer existed.

 

8.                                      Possession.  Possession of the Property
shall be given to Buyer at Closing unoccupied and free of any leases except the
Leases (and subject only to any tenants’ rights

 

13

--------------------------------------------------------------------------------


 

under the Leases).  Prior to Closing hereunder, Seller shall clean the Property
of trash, debris, Seller’s equipment, if any, and Seller’s vehicles, if any.

 

9.                                      Prorations and Charges.

 

(a)                   All general real estate shall be prorated through the day
before the Closing based on the taxes for the year that the Closing is in, if
known, otherwise on the prior year’s taxes.  Seller shall be responsible for all
real estate taxes through the day prior to the Closing.  In the event taxes are
prorated on the prior year’s taxes, the parties agree to reprorate taxes when
the taxes for the current year are known, and the parties agree to make such
payment between themselves to effectuate such reproration.  Assessments of any
kind (general, special or otherwise) levied or to be levied, if any, for work on
site actually commenced or announced (by either a private individual or entity
or a governmental entity) prior to Closing shall be paid by Seller at or prior
to Closing.  All other assessments shall be paid by Buyer if this transaction is
consummated. If any such assessments are to be paid in installments, Seller
shall be responsible for the installments due prior to Closing and Buyer shall
be responsible for the installments due after Closing.

 

(b)                   In addition, the following items shall be prorated through
the day before Closing and shown as credits to Buyer on the Closing Statement,
as applicable: all rents and other payments payable to Seller under the Leases
(regardless of whether such payments have actually been made to Seller); all
utility charges (as applicable), including, but not limited to, sewer, water,
electricity, gas, telephone and other private and municipal charges
(collectively “Utility Charges”).  Seller shall be responsible for obtaining all
necessary billing information for the Utility Charges in order to accurately
reflect the same on the Closing Statement.  Seller shall be responsible for
collecting any rents or other payments payable to Seller under the Leases
regardless of whether Buyer has received a credit against the Purchase Price
related to such unpaid amounts owed to Seller.  Income derived from the Property
that is earned as of the day of Closing shall accrue to the benefit of Buyer.

 

(c)                    At Closing, Seller shall pay to Buyer all security
deposits under the Leases, together with any interest accrued thereon, as well
as any other funds paid to Seller by tenants on account of additional rent items
not yet due and payable by Seller, such as tax and insurance escrows.  Seller
shall make such payment in the form of a credit against the Purchase Price in
favor of Buyer.

 

(d)                   All real estate transfer taxes, recording fees, and title
insurance fees and premiums imposed on or in connection with the transaction
contemplated by this Agreement shall be paid by Seller at Closing.  All other
Closing expenses shall be allocated between Buyer and Seller in the customary
manner for sales of real property similar to the Property in Sarasota, Florida,
or as mutually agreed by the parties.  Each party shall be responsible for its
own attorneys’ fees incurred in connection with this transaction.

 

14

--------------------------------------------------------------------------------


 

(e)                    Any and all other normal, on-going operating expenses
attributable to the Property, except to the extent any of the same relate to the
Contract Rights excluded from the Property pursuant to Section 6(c) of this
Agreement, shall be prorated between the parties through the day before Closing.

 

(g)                             Within ninety (90) days after the Closing, Buyer
and Seller shall reconcile all of the foregoing payments and prorations based on
actual bills or invoices received after the Closing, but only if the prorations
or payments were based on an estimate and not actual current bills or invoices. 
In the event that any item of income, charge, or expense cannot be reconciled
accurately within such 90-day period, the Buyer and Seller hereby agree to delay
such reconciliation until a date when it can be accurately completed.  Any party
owing to the other party any amount ascertained by the required reconciliations
shall promptly, but in no event later than fifteen (15) business days after the
date of the applicable reconciliation, pay the other party  such amount.  The
obligations set forth in the Section 8(g) shall survive Closing.

 

As applicable, all of the foregoing items set forth in this Section 8, unless
otherwise expressly stated, shall be prorated between the parties as of midnight
of the day before Closing.

 

10.                               Condemnation; Rezoning, Historic Designation. 
Seller represents and warrants that Seller has not heretofore received any
notice of any eminent domain or condemnation proceeding in connection with the
Property.  If prior to Closing any such eminent domain or condemnation
proceeding is commenced or any change is made, or proposed to be made to:
(i) any portion or all of the Property; (ii) the current means of ingress and
egress to the Property; or (iii) to the roads or driveways adjoining the
Property, Seller agrees immediately to notify Buyer in writing thereof.  Buyer
then shall have the right, at Buyer’s option, to terminate this Agreement by
giving written notice to Seller prior to Closing.  If Buyer elects to terminate
this Agreement pursuant to the terms set forth in this Section 9, then the
Deposit shall be immediately returned to Buyer together with all accrued
interest, Buyer and Seller shall be released from any further liability
hereunder and this Agreement shall be null and void.  If Buyer does not so
terminate this Agreement, Buyer shall proceed to Closing hereunder as if no such
proceeding had commenced and will pay Seller the full Purchase Price in
accordance with this Agreement, and Seller shall assign to Buyer all of its
right, title and interest in and to any compensation for such condemnation. 
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards.

 

If, prior to closing, there is a designation of the Real Property (and/or any
improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
prior to Closing, in which event the Deposit and all accrued interest thereon
shall be returned forthwith to Buyer, Buyer and Seller shall be released from
any further liability hereunder and this Agreement shall be null and void. If
Buyer does not elect to terminate this Agreement, this Agreement shall remain in
full force and effect and at Closing Seller shall assign

 

15

--------------------------------------------------------------------------------


 

to Buyer all Seller’s right, title and interest in and to any dollars paid by
the governmental authority (if any) in connection with the rezoning of the Real
Property or historic designation.

 

11.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property, which default is not cured by Buyer within five (5) days
after written notice thereof to Buyer, the Deposit and all accrued interest
shall be paid to Seller.  Such payment of the Deposit and all accrued interest
to Seller shall be deemed to be liquidated damages for Buyer’s default and the
receipt of same shall be Seller’s exclusive and sole remedy; and Seller hereby
waives any right to recover the balance of the Purchase Price, or any part
thereof, and the right to pursue any other remedy permitted at law or in equity
against Buyer.  The parties agree that it would be impracticable and extremely
difficult to ascertain the actual damages suffered by Seller as a result of
Buyer’s failure to complete the purchase of the Property pursuant to this
Agreement, and that under the circumstances existing as of the date of this
Agreement, the liquidated damages provided for in this Section represent a
reasonable estimate of the damages which Seller will incur as a result of such
failure.  The parties acknowledge that the payment of such liquidated damages is
not intended as a forfeiture or penalty under any legal or equitable theory, but
is intended to constitute liquidated damages to Seller.

 

12.                               Default by Seller.  (a) If Seller defaults in
the performance of any obligation contained in this Agreement, or (b) if Seller,
without the right to do so and in default of its obligations hereunder, fails to
complete Closing, which default is not cured by Seller within five (5) days
after written notice thereof to Seller, the Deposit and all accrued interest
shall be returned to Buyer, and Seller shall reimburse Buyer for all of Buyer’s
Reasonable Costs (not to exceed $25,000).   In the alternative, Buyer may
exercise the right of specific performance.   The remedies in this Section 12
shall be Buyer’s sole and exclusive remedies in the event of a Seller default
hereunder.

 

13.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing.  Seller
represents that it has, and will maintain pending Closing, a policy of fire and
extended coverage insurance in at least the full amount of the replacement cost
of all buildings and improvements located on the Property.  If at any time prior
to Closing any portion of the Property is destroyed or damaged as a result of
fire or any other casualty whatsoever, Seller shall promptly give written notice
thereof to Buyer and Buyer shall have the right:  (i) to terminate this
Agreement by written notice to Seller, whereupon Escrow Agent shall return the
Deposit (with any accrued interest) to Buyer, and thereafter this Agreement
shall be void and neither party shall have any further rights or obligations
hereunder; or (ii) to proceed with this Agreement and to notify Seller that, at
Buyer’s sole option, Seller either shall:  (A) use any available insurance
proceeds to restore the Property prior to Closing to its condition as of the
Effective Date; or (B) in lieu of restoration, prior to Closing, clear the site
of debris and deposit all remaining insurance proceeds in escrow with Escrow
Agent and such funds, together with interest thereon, shall be disbursed to
Buyer at Closing.  All unpaid claims and rights in connection with any such
losses shall be assigned to Buyer at Closing without in any manner affecting the
Purchase Price.  In the event Buyer elects to proceed under clause (ii)(A) or
(ii)(B)

 

16

--------------------------------------------------------------------------------


 

above, Seller shall either expend the deductible amount provided for in such
insurance coverage in making such restoration or clearing the Property, as the
case may be, or give Buyer a credit therefore against the Purchase Price.

 

14.                               Brokerage.  Seller represents to Buyer that
Seller has engaged the brokerage services of Nauset Advisors (“Broker”) and that
Seller shall be solely responsible for all fees, costs, commissions and any and
all other amounts due and payable to Broker, which shall be paid to Broker on or
before Closing.  Seller further agrees to deliver an executed broker’s lien
affidavit from Broker on or before Closing.  Buyer represents and warrants to
Seller and Seller represents and warrants to Buyer that, except for Broker,
neither has dealt with any broker, agent, finder or other intermediary in
connection with this sale and purchase. Seller agrees to pay Broker pursuant to
the terms of a separate agreement between Seller and Broker, and Buyer shall
have no liability or obligation in connection therewith.  Seller agrees to
indemnify, defend and hold Buyer harmless from and  against any broker’s claim
arising from any breach by Seller of Seller’s representation and warranty in
this Section 13..  Buyer agrees to indemnify, defend and hold Seller harmless
from and against any broker’s claim arising from any breach by Buyer of Buyer’s
representation and warranty in this Section 13.

 

15.                               Operation of the Property Prior to Closing. 
Prior to Closing:

 

(a)                   Seller shall operate, manage and maintain the Property in
a reasonable, professional and prudent manner, and keep the same in its current
condition at all times.  Without expense to Buyer, Seller shall make all repairs
and replacements (structural and non-structural, ordinary and extraordinary), or
cause the tenants under the Leases to make all repairs and replacements if
required by the terms of the Leases, so that the Property is maintained in its
present condition, reasonable wear and tear excepted.

 

(b)                   Upon reasonable notice, Buyer, its accountants,
architects, attorneys, engineers, contractors and other representatives shall be
afforded access to:  (i)  the Property to inspect, measure, appraise, test and
make surveys of the Property, including, but not limited to, all activities
necessary to satisfy the contingencies set forth in this Section 6 and elsewhere
in this Agreement; and (ii) all books, records and files relating to the
Property.  Buyer shall have the right, at Buyer’s expense, to make copies of all
such books and records, including, without limitation, all books and records
relating to increases in real estate taxes, building and operations maintenance
costs; provided, however, that Buyer shall return all copies of such books and
records if Closing does not occur under this Agreement.  Buyer shall not
interfere unreasonably with the operation of the Property and shall restore any
area on the Property disturbed in the course of Buyer’s testing to the
conditions existing prior to any tests conducted by Buyer. Buyer hereby agrees
to indemnify and hold harmless Seller (and her Seller’s representatives,
successors and assigns) from and against any and all claims, liens, demands,
personal injury, property damage, loss or liability of any nature whatsoever
arising from or incident to Buyer’s (or its agents, representatives’ or
contractors’) entry or entries onto the Property or activities upon the
Property. This indemnity shall survive the closing or earlier termination of
this Agreement.

 

17

--------------------------------------------------------------------------------


 

(c)                    Seller shall comply with all of the obligations of
landlord under the Leases and all other agreements and contractual arrangements
affecting the Property by which Seller is bound.

 

(d)                   Seller shall promptly notify Buyer of Seller’s receipt of
any notice from any party alleging that Seller is in default of its obligations
under any of the Leases or any permit or agreement affecting the Property, or
any portion or portions thereof.

 

(e)                    No contract for or on behalf of or affecting the Property
shall be negotiated or entered into which cannot be terminated by Seller prior
to Closing without charge, cost, penalty or premium.

 

(f)                     Except with the prior written consent of Buyer, Seller
shall not enter into any new leases for any portion of the Property.  Any new
lease shall be on a form of lease supplied to Seller by Buyer.  In the event
Buyer approves any new leases, Seller shall deliver to Buyer an Estoppel
Certificate from the tenant(s) and guarantor(s) thereunder as required hereunder
for the Leases and otherwise shall comply, as to such new leases and new
guarantees, with the terms of this Agreement relating to the Leases and the
Guarantees.  Further, except with the prior written consent of Buyer, Seller
shall not amend, extend, terminate, accept surrender of, or permit any
assignments or subleases of, any of the Leases nor accept any rental more than
one (1) month in advance or accelerate the rent due to any tenant default under
any of the Leases.

 

(g)                    From the Effective Date until Closing, Seller shall
maintain the Contract Rights, Records and Plans, Warranties, and Licenses and
Permits in full force and effect as applicable and shall not terminate, modify
or waive any provision thereof. Seller shall not enter into any new contracts or
agreements relating to the Property without Buyer’s prior written consent.

 

16.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by electronic mail
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Seller or Buyer
shall have given notice as herein provided:

 

If intended for Seller:

 

Alan Porter, MD

3663 Bee Ridge Road

Sarasota, FL

Fax:  (941) 473-2204

 

with a copy to:

Hunter Brownlee, Esq

Barnett, Bolt, Kirkwood, Long & McBride, P.A.

 

18

--------------------------------------------------------------------------------


 

601 Bayshore Boulevard, Suite 700

Tampa, FL 33606

Tel.: (813) 253-2020

Fax: (813) 251-6711

 

If intended for Buyer:

 

Physicians Realty L.P.

250 East Wisconsin, Suite 1900

Milwaukee, WI  53202

Attention:  John W. Sweet, Chief Investment Officer

Email:  jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Email:  bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

17.                               Indemnity by Seller.

 

(a)                   Following the Closing, each Seller agrees to indemnify and
hold harmless Buyer its officers, agents, employees, and tenants from and
against, and to reimburse Buyer with respect to any and all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including
attorneys’ fees and court costs) asserted against or incurred by Buyer by reason
of or arising out of: (1) a breach of any representation or warranty of such
Seller set forth in this Agreement; (2) the failure of such Seller to perform
any obligation required by this Agreement to be performed by it; and (3) the
ownership, operation, management and use of the Property prior to Closing,
including, without limitation, any payment or nonpayment on account of the
operating expenses for the Property owned by such Seller by the tenants under
the Leases relating to thereto; provided, however, the provisions of this
Section 17(a)(3) shall not apply to any maintenance, repair and replacement
items covered by the Work Escrow Agreement and such items shall be excluded from
Sellers indemnification obligations set forth in this Section 17(a).  Buyer and
Seller hereby agree that with the exception of the items covered by the Work
Escrow Agreement and without limiting the representations and warranties of
Seller under Section 5 of this Agreement, Seller shall have no liability for
building maintenance and repair issues after Closing.  This indemnity shall
survive the Closing or earlier termination of this Agreement for a period of
twelve (12) months.

 

19

--------------------------------------------------------------------------------


 

(b)                   Notwithstanding anything to the contrary in this
Agreement, a Seller shall only have liability pursuant to Section 17(a) above or
otherwise under this Agreement for its own representations, warranties,
covenants and obligations hereunder and only with respect to the Property owned
by such Seller.

 

18.                               Further Assurances.  After Closing, at Buyer’s
sole cost and expense, Seller shall execute, acknowledge and deliver, for no
further consideration, all assignments, transfers, deeds and other documents as
Buyer may reasonably request to vest in Buyer and perfect Buyer’s right, title
and interest in and to the Property.

 

19.                               Right of First Refusal.  If Seller (or any
affiliate of Seller) receives any bona fide written offer (a “Third Party
Offer”) to purchase Unit A-3 of the condominium located at 901 South Tamiami
Trail, Venice, Florida, and Seller desires to accept the same, before acceptance
of such Third Party Offer, Seller shall give to Buyer in writing the right to
purchase such Unit A3 at the same price and upon the same terms as are contained
in the Third Party Offer.  If Buyer shall not have exercised its purchase right
by written notice to Seller given within fourteen (14) days after receipt by
Buyer of Seller’s written notice, Seller shall be free to sell such Unit A-3 at
the price and on the terms of such Third Party Offer.  If (i) such transaction
is not closed on or prior to the day that is earlier of (y) one hundred eighty
(180) days after the expiration of Buyer’s 14-day response period set forth
above or (z) the closing date set forth in Third Party Offer; (ii) Seller
desires to enter into such transaction with a party other than the proposed
purchaser (or its assignee) described in the notice delivered to Buyer
(including, without limitation, an affiliate of such proposed purchaser
identified to Seller); or (iii) Seller desires to enter into a such transaction
on terms materially more favorable to the proposed purchaser than those set
forth in the notice to Buyer, then Seller may not enter into a transaction for
the sale of Unit A-3 without sending a new notice to Buyer and otherwise
complying with the provisions of this Section 19.  In the event that Buyer
declines to purchase Unit A-3 (or is deemed to have waived such right), Seller
must provide notice to Buyer of any proposed modification of the financial terms
of the proposed transaction not less than five (5) business days prior to
entering into a binding agreement with the proposed purchaser.  If Buyer gives
notice of acceptance the Third Party Offer, then the closing of the purchase and
sale of Unit A-3 shall occur pursuant to the terms of the bona fide Third Party
Offer. The provisions of this Section 19 shall terminate and be of no further
force or effect on the third anniversary of the Closing Date.

 

20.                               Miscellaneous.

 

(a)                   All of the representations and warranties contained in
this Agreement, all covenants, agreements and indemnities made herein, and all
obligations to be performed under the provisions of this Agreement shall survive
Closing for a period of one (1) year.

 

(b)                   This Agreement shall be void and of no force or effect if
not executed by Seller and delivered to Buyer or Buyer’s attorney within seven
(7) business days after execution by Buyer and delivery to Seller.

 

20

--------------------------------------------------------------------------------


 

(c)                    The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(d)                   Buyer shall have the right to assign this Agreement, and
upon notice from Buyer, Seller agrees to convey the Property directly to Buyer’s
assignee provided that Buyer and/or assignee have fulfilled Buyer’s obligations
under this Agreement.  Seller shall not assign this Agreement without the prior
written consent of Buyer.  Any assignment of this Agreement by Seller without
Buyer’s prior written consent shall be null and void, and of no force or effect.

 

(e)                    This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.

 

(f)                     This Agreement, including the exhibits attached hereto,
contains the entire agreement as to the Property between Seller and Buyer; and
there are no other terms, obligations, covenants, representations, statements or
conditions, oral or otherwise, of any kind whatsoever concerning this sale and
purchase.  This Agreement shall not be altered, amended, changed or modified
except in writing executed by the parties hereto.

 

(g)                    This Agreement shall be construed in accordance with the
internal laws of the State of Florida, without giving effect to its conflicts of
laws provisions.

 

(h)                   All parties to this Agreement having participated fully
and equally in the negotiation and preparation hereof, this Agreement shall not
be more strictly construed, or any ambiguities within this Agreement resolved,
against either party hereto.  It is the intent of Buyer and Seller that this
Agreement be binding on both parties and not illusory. Thus, wherever this
Agreement grants Buyer or Seller discretion, which might otherwise make this
Agreement illusory, the party exercising its discretion must act reasonably
according to commercial standards.

 

(i)                       Subject to any tenants’ rights to the Property, Seller
shall deliver occupancy of the Property to Buyer at Closing.

 

(j)                      Time is of the essence of this Agreement and Buyer and
Seller hereby agree that the times provided for in this contract are reasonable
times for each party to complete its respective obligations.

 

(k)                   This Agreement may be executed or amended in counterparts,
all of which taken together shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile transmission or electronic
signature with the same effect as if a manually signed original were personally
delivered, so long as the manually signed original is, in fact, delivered to the
receiving party on the next business day.

 

21

--------------------------------------------------------------------------------


 

(l)                       If any of the terms or conditions contained herein
shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

(m)               After the Closing, at the request of Buyer and at Buyer’s
expense, Seller shall make available to Buyer the historical financial
information in Seller’s possession regarding the operation of the Property to
the extent required by Buyer in order to prepare stand-alone audited financial
statements for such operations in accordance with generally accepted accounting
principles, as of the end of fiscal year 2012, and any required subsequent date
or period, and to cooperate (at Buyer’s expense) with Buyer and any auditor
engaged by Buyer for such purpose.

 

(n)                   In computing any period of time prescribed by the terms of
this Agreement, the day from which the designated period of time begins to run
shall not be included.  The last day of the period so computed shall be included
unless it is a Saturday, Sunday, or legal holiday (i.e., not a “Business Day”),
in which event the period shall run until the end of the next day which is a
Business Day.  In the event any day on which any act is to be performed by
Seller or Buyer under the terms of this Agreement is not a Business Day, the
time for the performance by Seller or Buyer of any such act shall be extended to
the next day which is a Business Day.

 

(o)                   Radon is a naturally occurring radioactive gas that, when
it has accumulated in a building in sufficient quantities, may present health
risks to persons who are exposed to it over time.  Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. 
Additional information regarding radon and radon testing can be obtained from
your county health department.

 

21.                               Non-Disclosure.  No party shall make public
disclosure with respect to this transaction or any information provided to
either party regarding the Property before the Closing except:

 

(a)                   as may be required by law, including without limitation
disclosure required under securities laws, or by the Securities and Exchange
Commission, or by the rules of any stock exchange;

 

(b)                   to such title insurance companies, lenders, attorneys,
accountants, partners, directors, officers, employees and representatives of any
party or of such party’s advisors who need to know such information for the
purpose of evaluating and consummating the transaction, including the financing
of the transaction; and

 

(c)                    to present or prospective sources of financing.

 

[Signatures on Following Pages]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed, under seal.

 

SELLER:

 

BUYER

 

 

 

PORTER, DICKENS, GOLDER — ARCADIA PROPERTY PARTNERSHIP

 

PHYSICIANS REALTY L.P.

 

 

By: Physicians Realty Trust, its General Partner

By:

/s/ Alan H. Porter

2-7-14

 

 

 

 

Date

 

 

Name:

Alan H. Porter

 

By:

/s/ John T. Thomas

2-10-14

 

(Print)

 

 

 

Date

Title:

 

 

Name:

John T. Thomas

 

(Print)

 

 

(Print)

 

 

 

Title:

President and Chief Executive Officer

 

 

 

(Print)

 

 

 

PDGG ENGLEWOOD PROPERTIES

 

 

 

 

 

By:

/s/ Alan H. Porter

2-7-14

 

 

 

 

Date

 

 

Name:

Alan H. Porter

 

 

 

(Print)

 

 

Title:

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

 

PORTER & DICKENS PROPERTY PARTNERSHIP

 

 

 

 

 

By:

/s/ Alan H. Porter

2-7-14

 

 

 

 

Date

 

 

Name:

Alan H. Porter

 

 

 

(Print)

 

 

Title:

 

 

 

 

(Print)

 

 

 

 

 

 

 

 

/s/ Alan H. Porter

2-7-14

 

 

ALAN H. PORTER

Date

 

 

 

23

--------------------------------------------------------------------------------